235 P.3d 475 (2010)
In the Matter of Michael Lee GOODRICH, Respondent.
No. 17878.
Supreme Court of Kansas.
July 22, 2010.

ORDER OF DISBARMENT
In a letter signed on June 9, 2010, addressed to the Clerk of the Appellate Courts, respondent Michael Lee Goodrich, of Baxter Springs, Kansas, an attorney admitted to practice of law in the state of Kansas, voluntarily surrendered his license to practice law *476 in Kansas, pursuant to Supreme Court Rule 217 (2009 Kan. Ct. Annot. 353).
The respondent was temporarily suspended by this court on November 1, 2008. At that time, the respondent had been indicted on four felony counts in the United States District Court for the District of Kansas. The crimes charged in the indictment were: (1) interference with commerce by extortion, 18 U.S.C. § 1951 (2006); (2) interference with commerce by extortion, aiding and abetting, 18 U.S.C. § 1951; (3) fraud by wire, 18 U.S.C. §§ 1343 and 1346 (2006); (4) intimidation of a witness, 18 U.S.C. § 1512(b)(3) (2006).
On June 24, 2008, the respondent pled guilty to one felony count of interference with commerce by extortion in violation of 18 U.S.C. § 1951.
This court, having examined the file of the Disciplinary Administrator, finds that the surrender of the respondent's license should be accepted and that the respondent should be disbarred.
IT IS THEREFORE ORDERED that Michael Lee Goodrich be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
IT IS THEREFORE ORDERED that the Clerk of the Appellate Courts strike the name of Michael Lee Goodrich from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the official Kansas reports, that the costs herein shall be assessed to the respondent, and that the respondent shall forthwith comply with Supreme Court Rule 218 (2009 Kan. Ct. R. Annot. 361).
FOR THE COURT
  /s/ Marla J. Luckert, Justice
  for Robert E. Davis, Chief Justice